Case: 11-40806       Document: 00512196031         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013
                                     No. 11-40806
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARK PHILLIP TILFORD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:10-CR-1236-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Mark Phillip Tilford appeals the 125-month sentence and $100,000
restitution award imposed after he pleaded guilty to one count of receipt of child
pornography. His contention that the Government was required to prove that
his conduct was the proximate cause of the losses claimed by the victim is
foreclosed. See In re Amy Unknown, 701 F. 3d 749, 759 (5th Cir. 2012), petition
for cert. filed (Jan. 31, 2013) (Nos. 12-8505 & 12-8561). Because the record
showed that the victim suffered more than $1 million in losses, the $100,000

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-40806     Document: 00512196031     Page: 2    Date Filed: 04/03/2013

                                  No. 11-40806

restitution award was an error in Tilford’s favor. We affirm the award because
the Governemnt has not appealed it. See id. at 773-74 (citing Greenlaw v.
United States, 554 U.S. 237, 246 (2008)).
      Tilford also contends that the district court erred by increasing his offense
level by two levels for distribution under U.S.S.G. § 2G2.2(b)(3)(F).         The
Guidelines broadly define “distribution” as “any act . . . related to the transfer
of material involving the sexual exploitation of a minor.” § 2G2.2 comment.
(n.1). Tilford stipulated that he “used the LimeWire peer-to-peer file sharing
program to obtain his child pornography; that the program, upon installation,
warns users that they will be making files available to share to other users; and
that [a detective] did in fact download multiple images and/or videos of child
pornography from Mr. Tilford’s computer.” Because Tilford used a peer-to-peer
program to obtain images of child pornography and to make the images available
to others, his conduct was related to the transfer of illegal material and was
therefore distribution. See § 2G2.2, comment. (n.1).
      The judgment of the district court is AFFIRMED.




                                        2